      Case 4:20-cv-02078-MWB Document 182-1 Filed 11/19/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                          :
PRESIDENT, INC., et al.,                     : No. 4:20-CV-02078
     Plaintiffs,                             :
                                             : (Judge Brann)
    v.                                       :
KATHY BOOCKVAR, et al.,                      :
    Defendants.                              :


          PROPOSED ORDER GRANTING PLAINTIFFS’
    AMENDED MOTION FOR TEMPORARY RESTRAINING ORDER
              OR PRELIMINARY INJUNCTION

      Upon consideration of Plaintiffs’ Amended Motion for Temporary

Restraining Order or Preliminary Injunction, and accompanying attachments, it is

hereby:

      ORDERED that Plaintiff’s Amended Motion is GRANTED.

      It is FURTHER ORDERED that Defendants (including their officers,

agents, servants, employees, attorneys, and any persons acting in active concert or

participation with them) are prohibited from certifying the results of the November

3, 2020 general election pending further Order of this Court.

                                      BY THE COURT:

                                      ____________________
                                      The Honorable Matthew W. Brann
                                      United States District Judge
